Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on February 14, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.



Claim Status

The instant application having Application has claims 1-19 and 60-61 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 02/14/2022 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-19 and 60-61 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Honig et al (U.S. Pat. No. 8,887,281) teaches obtaining a data set comprising plurality of data samples, each of the plurality of data samples associated with respective values for a set of features; identifying a respective data type of each of the features. Honig et al (U.S. Pat. No. 8,887,281) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest automatically generating an anomaly detection blueprint based on the respective data types of one or more of the features, the anomaly detection blueprint comprising a machine- executable module encoding an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-19 and 60-61 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163